DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 24-42 and 44 are pending and under examination.
Claims 1-23, 43 and 45 have been canceled.

Response to Amendment
Based on Applicant(s) amendments to the claims received on 03/22/2021, new claim objections have been set forth.
Applicant(s) amendments to the claims have overcome each 112(f) claim interpretation previously set forth in the Non-Final Office Action mailed on 11/25/2020, and the previous claim interpretations are withdrawn.
Applicant(s) amendments to the claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections are set forth.
Based on the amended claims and remarks received on 03/22/2021, the previous prior art rejection based on Sasaki has been modified to address the amended claims (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 recites “further comprising clamp to secure the assay disc to the turntable” which appears to be a grammatical/clerical mistake and should recite “further comprising a clamp to secure the assay disc to the turntable”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 31 recites “the clamp” which lacks antecedent basis because claims 28, 25, or 24, from which claim 31 depends from, do not recite “a clamp”.  Applicant(s) do provide support for “clamp” in claim 30, however, claim 31 is not dependent from claim 30 and therefore, it is unclear what Applicant(s) are referring to as “the clamp”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24-25, 30, 32-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2006/0073584; Pub. Date: Apr. 6, 2006; already of record – hereinafter “Sasaki”), and further in view of Yoo (US 2009/0253130; Pub. Date: Oct. 8, 2009; already of record – hereinafter “Yoo”).

Regarding claim 24, Sasaki teaches a turntable for receiving an assay disc and controlling an assay on the disc by rotational movement of the turntable (Sasaki; fig. 29, [0055, 0064]), comprising:
(a) one or more heater modules to apply heat to one or more specific locations forming part of the assay disc during rotation (Sasaki teaches a membrane-like rubber heater or coil-like heater 181 is used to heat the tank 10 in which the assay disc is housed.  The heater 181 therefore specifically heating the outside surface of the assay disk during rotation since heater 181 controls the climate inside the housing.  Sasaki additionally teaches an inspection liquid temperature control device 16, and in one particular embodiment shown in fig. 22, the liquid temperature control device 16 comprises a metal heat block 163 arranged around an inspection port of the assay disc, and is heated via a coil 169.  Therefore Sasaki teaching one or more heater modules to apply heat to specific locations of the assay disc; figs. 22 & 29, #181, #169, #163, #16, [0012, 0055, 0089, 0099, 0102]); 
(b) a heater controller to select a required heater and to control the temperature thereof (Sasaki; fig. 29, #183, #16, [0012, 0055, 0089]); and 
(c) instructions and/or heating parameters to be transferred to the heater (Sasaki; [0055, 0089]).  
Sasaki does not teach an IR transceiver to allow control wirelessly to the heater.
However, Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising an IR transceiver to allow wireless control (Yoo; fig. 3C, #75(c-d), [0050, 0429]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater controller of Sasaki to additionally include the IR transceiver that allows wireless control, as taught by Yoo, because Yoo teaches the IR transceiver allows a user to control the components via a mobile-phone transceiver function (Yoo; [0050]).  The modification resulting in the heater controller of Sasaki with an IR transceiver that allows wireless control of the heater.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]).

Regarding claim 25, modified Sasaki teaches the turntable of claim 24 above, further comprising a central spindle corresponding to a spindle hole in the assay disc. (Sasaki teaches the turntable comprises a central spindle; fig. 2 & 29 – Cylinder which the disc 12 is placed on).
Note: Applicant(s) have not positively recited the assay disc as part of the turntable device.  Furthermore, what the central spindle of the turntable is used for relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 30, modified Sasaki teaches the turntable of claim 24 above.
Modified Sasaki does not teach the turn table comprising clamp to secure the assay disc to the turntable.  
	However, Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising clamp to secure the assay disc to the turntable (Yoo; fig. 11A, #17a/170a, [0690])
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the turntable of modified Sasaki to further include a clamp to secure the assay disc to the turntable, as taught by Yoo, because Yoo teaches the clamp allows the assay disc to be stably mounted onto the turntable (Yoo; [0690]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]).

Regarding claim 32, modified Yoo teaches the turntable of claim 30 above, wherein the clamp comprises a magnetic clamp for holding the assay disc in a fixed position relative to the turntable and/or for aligning and/or guiding the disc to a correct position (The modification of modified Sasaki to further include the clamp of Yoo has previously been discussed in claim 30 above.  Yoo further teaches the clamp is a magnetic clamp for holding the assay disc in a fixed position relative to the turntable (Yoo; fig. 11A, #17a, [0690]).  

Regarding claim 33, modified Sasaki teaches the turntable of claim 32 above, wherein the magnetic clamp comprises disc magnets arranged in opposite pole directions in the turntable corresponding to disc magnets arranged in opposite pole directions in the assay disc (The modification of modified Sasaki to further include the magnetic clamp for holding the assay disc has previously been discussed in claim 32 above.  Yoo also teaches cap 170a is magnetic disc and is attracted to a magnet disc built into the turntable 181, therefore having opposite pole direction [0690]).  
Note: Applicant(s) have not positively defined the assay disc as part of the turntable device.  Therefore, the disc magnets arranged in opposite pole directions in the assay disc does not further define the turntable device.  Additionally, what the disc magnets of the magnetic clamp of the turntable correspond to relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 34, modified Sasaki teaches the turntable of claim 24 above, further comprising an induction charger to transfer power to heater modules in the turntable and/or to the heater controller (Sasaki; fig. 22, #169, #163, [0099]).  

Regarding claim 35, modified Sasaki teaches the turntable of claim 24 above, wherein the IR transceiver comprises IR emitters (The modification of Sasaki to further include the IR transceiver has previously been discussed in claim 24 above.  Furthermore, Yoo teaches the IR transceiver for mobile-phone functionality comprises a digital multimedia broadcast function; Yoo; [0222].  Therefore, the IR transceiver being capable of emitting).

Regarding claim 36, modified Sasaki teaches the turntable of claim 35 above comprising the emitter.  
Modified Sasaki does not teach wherein the emitters are arranged in equidistance surrounding a central hub of the turntable.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate and arrange the emitter of Sasaki in equidistance surrounding central hub of the turntable since modified Sasaki teaches the emitter and the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 (VI) (B)).

Regarding claim 37, modified Sasaki teaches the turntable of claim 24 above, wherein the turntable comprises two or more heater modules (Sasaki teaches a membrane-like rubber heater or coil-like heater 181 is used to heat the tank 10 in which the assay disc is housed.  The heater 181 therefore specifically heating the outside surface of the assay disk during rotation since heater 181 controls the climate inside the housing.  Sasaki additionally teaches an inspection liquid temperature control device 16, and in one particular embodiment shown in fig. 22, the liquid temperature control device 16 comprises a metal heat block 163 arranged around an inspection port of the assay disc, and is heated via a coil 169.  Therefore Sasaki teaching two or more heater modules to apply heat to specific locations of the assay disc; figs. 22 & 29, #181, #169, #163, #16, [0012, 0055, 0089, 0099, 0102]).  

Regarding claim 38, modified Sasaki teaches the turntable of claim 24 above, wherein the turntable comprises two heater modules (Sasaki teaches a membrane-like rubber heater or coil-like heater 181 is used to heat the tank 10 in which the assay disc is housed.  The heater 181 therefore specifically heating the outside surface of the assay disk during rotation since heater 181 controls the climate inside the housing.  Sasaki additionally teaches an inspection liquid temperature control device 16, and in one particular embodiment shown in fig. 22, the liquid temperature control device 16 comprises a metal heat block 163 arranged around an inspection port of the assay disc, and is heated via a coil 169.  Therefore Sasaki teaching two heater modules to apply heat to specific locations of the assay disc; figs. 22 & 29, #181, #169, #163, #16, [0012, 0055, 0089, 0099, 0102]).  

Regarding claim 39, modified Sasaki teaches the turntable of claim 24 above, wherein the heater modules are independently controlled (Sasaki; [0012]).  

Regarding claim 40, modified Sasaki teaches the turntable of claim 24 above, wherein the power supplied to the heater can be shared and distributed among the heaters on demand (Sasaki teaches a first and second temperature control mechanism; [0012].  Therefore, the device Sasaki being capable of distributing power supplied to the heaters on demand).

Regarding claim 41, modified Sasaki teaches the turntable of claim 24 above, further comprising a primary coil assembly (Sasaki; fig. 22, #169, [0099]).
Modified Sasaki does not teach a secondary coil assembly.  
However, Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising a primary coil and a secondary coil assembly (Yoo; [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the metal heat block 163 of modified Sasaki with a secondary coil assembly, as taught by Yoo, because Yoo teaches the secondary coil assembly allows power to be supplied by a current induced through electromagnetic induction between the primary coil assembly and the secondary coil assembly.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising a primary coil (Yoo; [0041]).

Regarding claim 42, modified Sasaki teaches the turntable of claim 24 above, further comprising a heater or a cooler for heating and/or cooling the ambient temperature of a chamber within which the assay disc is located during the assay (Sasaki; fig. 29, #196, [0107]).  

Regarding claim 44, modified Sasaki teaches the turntable of claim 42 above, wherein the heater or the cooler is a fan heater or a fan cooler (Sasaki; fig. 29, #196, [0107]).  

Claims 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Yoo, and further in view of Kang et al. (US 2010/0177325; Pub. Date: Jul. 15, 2010; already of record – hereinafter “Kang”)

Regarding claim 26, modified Sasaki teaches the turntable of claim 25 above, comprising the spindle.
Modified Sasaki does not teach the spindle has a longitudinal groove.
However, Kang teaches the analogous art of a turntable for receiving a disc (Kang; fig. 1, [0025-0026]), comprising a central spindle on the turntable (Kang; fig. 1, #145, [0026]) wherein the spindle has a longitudinal groove (Kang; fig. 1, #145, [0026] – Note: The examiner is interpreting the smaller radius around the spindle 145 as the longitudinal groove where the radius created by protrusion 147 is the larger radius).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spindle of modified Sasaki, to further comprise a longitudinal groove, as taught by Kang, because Kang teaches the groove and protrusion engage with one another so as to synchronize the rotation of the turntable with the disc (Kang; [0026]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Kang both teach a turntable for receiving a disc (Kang; fig. 1, [0025-0026]), comprising a central spindle on the turntable (Kang; fig. 1, #145, [0026]).

Regarding claim 28, modified Sasaki teaches the turntable of claim 25 above, comprising the turntable.
Modified Sasaki does not teach the turntable further comprises a locating projection on the turntable capable of mating with the assay disc.
However, Kang teaches the analogous art of a turntable for receiving a disc (Kang; fig. 1, [0025-0026]), wherein the turntable further comprises a locating projection on the turntable capable of mating with the assay disc (Kang; fig. 1, #147, [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the turntable of modified Sasaki to further comprise the locating projection capable of mating with the assay disc, as taught by Kang, because Kang teaches the locating projection capable of mating with the assay disc synchronizes rotation of the turntable with the assay disc (Kang; [0026]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Kang both teach a turntable for receiving a disc (Kang; fig. 1, [0025-0026]).

Regarding claim 31, modified Sasaki teaches the turntable of claim 28 above.
Modified Sasaki does not teach wherein the clamp comprises clamping mechanism to hold the assay disc to the turntable.  
However, and as best understood, Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) wherein the clamp comprises clamping mechanism to hold the assay disc to the turntable (Yoo; fig. 11A, #17a, [0690] - Yoo teaches cap 17a/170a clamps to turntable via attractive forces).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the turntable of modified Sasaki to further include the clamp comprising clamping mechanism to hold the assay disc to the turntable, as taught by Yoo, because Yoo teaches the clamp mechanism allows the assay disc to be stably mounted onto the turntable (Yoo; [0690]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Yoo, in view of Kang, and further in view of Gyllengahm (US 2003/0206777; Pub. Date: Nov. 6, 2003; already of record – hereinafter “Gyllengahm”). 

Regarding claim 27, modified Sasaki teaches the turntable of claim 26 above, having the horizontal dimension of the groove of the spindle.
Modified Sasaki does not teach the groove decreases in a longitudinally downward direction.  
However, Gyllengahm teaches the analogous art of a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]) wherein the groove decreases in a longitudinally downward direction (Gyllengahm, #26, [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the groove of the spindle of modified Sasaki, to decrease the horizontal dimension in a longitudinally downward direction, as taught by Gyllengahm, because Gyllengahm teaches the groove having decreased horizontal dimension formed in a longitudinally downward direction forms a seat for mounting the corresponding projection (Gyllengahm; [0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Gyllengahm both teach a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Yoo, and further in view of Yurino (US Patent 6,127,125; Date of Patent: Oct. 3, 2000; already of record – hereinafter “Yurino”). 

Regarding claim 29, modified Sasaki teaches the turntable of claim 25 above.
Modified Sasaki does not teach a locating projection is adjacent to or near the periphery of the assay disc. 
However, Yurino teaches the analogous art of a turntable for receiving an assay disc (Yurino; fig. 1, #14, #12, col. 4 lines 22-39) comprising a locating projection (Yurino; fig. 2, #15a, col. 4 lines 30-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the turntable of modified Sasaki to further include a locating near the periphery of the assay disc, as taught by Yurino, because Yurino teaches the locating projection allows the assay disc to be fixedly attached to the turntable (Yurino; col. 4, lines 40-44).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yurino both teach a turntable for receiving an assay disc (Yurino; fig. 1, #14, #12, col. 4 lines 22-39).

Response to Arguments
Applicants arguments filed on 03/22/2021 have been fully considered but were not found persuasive by the Examiner.

Applicant(s) argue on pages 6-7 of their marks that claim 24 has been amended to recite “the turntable comprises a heater modules which applies heat of specific parts of the assay disc during rotation, as opposed to the assay disc as a whole”.  Applicant(s) further argue that “Sasaki discloses a turntable for an assay disc, which may comprise up to two heaters.  The first of these heaters is a heater 181/185 configured to heat a tank of fluid 10, which is used to maintain an environment of elevated temperature for the disk as a whole. (see para. [0055-0056, 0104] and figs. 1, 2, 25, and 26)”.  Still further, Applicant(s) argue that “one of ordinary skill in the art would readily appreciate that such heater is not configured to apply heat to specific parts of the assay disk”, and “that the second heater 162 is mounted within the assay disc to specifically heat a zone of the disc, as shown in figures 14 and 15 discussed in (see para. [0092])”.  Therefore, “one of ordinary skill in the art would readily appreciate that such heater forms part of the assay disc and does not form part of the turntable for an assay disc”.
First, Applicant(s) arguments towards the embodiment of the heater depicted by reference character 185, shown in figures 25 and 26, and described in para. [0104], as well as the embodiment of the second heater depicted by reference character 162, shown in figures 14 and 15, and described in para. [0092] is a mischaracterization of the Examiners rejection in the Non-Final Office Action mail on 11/25/2020.  The Non-Final Office Action clearly states “(a) one or more heater modules to apply heat to one or more parts of the assay disc during rotation (Sasaki; figs. 22 & 29, #16, #181, [0012, 0055, 0089, 0099, 0102])” where the cited paragraph [0055] states “an inspection liquid temperature control device 16 … The inspection liquid temperature control device 16 is capable of controlling a temperature of inspection liquid in an inspection port 390 and is composed of an electric heater”, and para. [0099] describes an embodiment of heater 16 (i.e. “the second heater”) at the inspection port “In a configuration shown in FIG. 22, which is further another embodiment, heating is made by electromagnetic induction.  A metal heat block 163 having a predetermined electrical resistance is arranged around the inspection port 390, and by energizing a coil 169 connected to an A.C. power source 168, eddy currents run through the heat block 163 under electromagnetic induction so that the heat block 163 may be heated by a Joule heat.  The heating value may be controlled in accordance with an intensity of an A.C. current and a distance between the coil 169 and the heat block 163, and accordingly, the heating can be controlled without making contact with the retaining disc 12 on rotation”.  Lastly, with respect to paragraph [0102], Sasaki describes heater module 181 “Next, explanation will be made of temperature control for the air in the centrifugal tank 10.  In the configuration shown in fig. 1, the membrane-like rubber heater 181 is used as the heating means in the centrifugal tank 10 with the use of a metal part of the centrifugal tank as a heat transmission area in order to enhance the heat-exchanging efficiency due to a wide heat transmission area”.  Therefore, Applicant(s) arguments towards the embodiments, which were not cited by the examiner, are moot since they are not relevant to the prior art rejection.
Second, the claim language broadly states “one or more heater modules to apply heat to one or more parts of the assay disc during rotation”.  Sasaki teaches in para. [0102] a heater module 181 that applies heat to the tank 10 housing the assay disc, and in turn, heats the outer periphery of the assay disc during rotation.  Therefore, the heater module 181 meeting the claim language since the heater modules applies heat to part of the assay disc during rotation. Likewise, Sasaki teaches in para. [0099] the heating value of coil 169 may be controlled in accordance with an intensity of an A.C. current and a distance between the coil 169 and the heat block 163.  Therefore, the coil 169 applying heat to one or more parts of the assay disc during rotation.
Lastly, with respect to Applicant(s) arguments towards the amended claim language that the heaters of Sasaki “is not configured to apply heat to specific parts of the assay disk”.  The Examiner respectfully disagrees.  Heater 181 applies heat to the outer periphery of the assay disk and coil 169 applies heat to the heat block 163.  Therefore both heaters meeting the claim language since they apply heat to specific parts of the assay disk during rotation.

Applicant(s) argue on page 7 of their remarks that the deficiencies of Yoo, Kang, and Gyllengahm have been previously discussed in the response to the non-final Office Action filed on September 29, 2020.  The Examiner concludes that Applicant(s) arguments are moot since they are directed towards a previous grounds of rejection based on Yoo (US 2009/0253130), which has since been withdrawn, and do not apply to the current grounds of rejection based on Sasaki (US 2006/0073584).  Therefore, Applicant(s) have not argued towards the teachings of the combined references with respect to the current grounds of rejection and therefore, their remarks in response to the non-final Office Action filed on September 29, 2020 are moot.

Applicant(s) ague further on pages 7-8 of their remarks that the Action uses a combination of five references for its obviousness rejection, and that the large number of references required to allegedly teach the instantly claimed turntable is in itself an indicator that the arguments are based on hindsight.  Applicant(s) continue their argument stating the key to supporting any rejection under 103 is the clear articulation of the reasons why the claimed invention would have been obvious and cite the KSR decision stating that the Office must (1) articulate a reason why a PHOSITA would combine the prior art references; (2) have an adequate evidentiary basis for that finding; and (3) provide a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented.  Applicant(s) conclude their arguments by stating the rejection of the claims under 103 could only have been made with hindsight bias and ex post reasoning in the face of the Applicant(s) success, which is impermissible, and without the application of hindsight bias and ex post reasoning, there is no reason to believe a PHOSIT would have the expectation of success by making and using the turntable of the instant claims, as amended. 
First, the Examiner notes that although Applicant(s) arguments that the Action uses a combination of five references for its obviousness rejection is true, merely two references are cited for independent claim 24 and dependent claims 25, 30, 32-42, and 44.  
Second, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Lastly, Applicant(s) argue on pages 8-9 of their remarks that MPEP 2143(A)) states a rejection under 35 U.S.C. 103 requires “[a] finding that the prior art included each element claimed…with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference”.  Applicant(s) state that the Action looks to Yoo, Kang, Gyllengahm, and Yurino for limitations recited in the claims that are not present in Sasaki and for the motivation that one of skill in the art would have to allegedly combine these references to arrive at the turntables recited in the instant claims.  Applicant(s) continue their arguments further by stating the cited references of Yoo, Kang, Gyllengahm, and Yurino do not disclose certain limitations of Applicant(s) claims that are not present in Sasaki, and that there was no motivation for one of skill in the art to combine theses references to arrive at the turntable cited in the instant claims, as amended.  Therefore, the Action has not established that it would have been obvious for one of ordinary skill in the art at the time the invention was made to use the teachings of Sasaki, Yoo, Kang, Gyllengahm, and Yurino to make and use the instantly claim turntable.  The Examiner respectfully disagrees.
With respect to the IR transceiver to allow control wirelessly to the heater of claim 24 - Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising an IR transceiver to allow wireless control (Yoo; fig. 3C, #75(c-d), [0050, 0429]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater controller of Sasaki with the IR transceiver that allows wireless control, as taught by Yoo, because Yoo teaches the IR transceiver allows a user to control the components via a mobile-phone transceiver function (Yoo; [0050]).  The modification resulting IR transceiver that allows wireless control of the heater.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]).
With respect to the means comprise a central spindle on the turntable corresponding to a spindle hole in the assay disc, and wherein the spindle has a longitudinal groove of claim 26 - Kang teaches the analogous art of a turntable for receiving a disc (Kang; fig. 1, [0025-0026]), comprising a means to facilitate a correct positioning of the assay disc relative to the turntable wherein the means comprises a central spindle on the turntable (Kang; fig. 1, #145, [0026] corresponding to a spindle hole in the assay disc (Kang; fig. 1, #103, [0026]), and wherein the spindle has a longitudinal groove (Kang; fig. 1, #145, [0026] – Note: The examiner is interpreting the smaller radius around the spindle 145 as the longitudinal groove where the radius of created by protrusion 147 is the larger radius).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the retaining disc and assay disc of modified Sasaki, with the turntable, tray, and assay disc having a central spindle on the turntable corresponding to a spindle hold in the assay disc, as taught by Kang, because Kang teaches the groove and protrusion engage with one another so as to synchronize the rotation of the turntable with the disc (Kang; [0026]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Kang both teach a turntable for receiving a disc (Kang; fig. 1, [0025-0026]), comprising a means to facilitate a correct positioning of the assay disc relative to the turntable.
With respect to the groove decreases in a longitudinally downward direction of claim 27 - Gyllengahm teaches the analogous art of a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]) wherein the groove decreases in a longitudinally downward direction (Gyllengahm, #26, [0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the groove of the spindle of modified Sasaki, to decrease the horizontal dimension in a longitudinally downward direction, as taught by Gyllengahm, because Gyllengahm teaches the groove having decreased horizontal dimension formed in a longitudinally downward direction forms a seat for mounting the corresponding projection (Gyllengahm; [0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Gyllengahm both teach a groove with a corresponding projection (Gyllengahm; #10, #24, [0003]) wherein the groove decreases in a longitudinally downward direction (Gyllengahm, #26, [0003]).
 With respect to a locating projection is adjacent to or near the periphery of the assay disc of claim 29 - Yurino teaches the analogous art of a turntable for receiving an assay disc (Yurino; fig. 1, #14, #12, col. 4 lines 22-39) comprising a locating projection (Yurino; fig. 2, #15a, col. 4 lines 30-54).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the turntable of modified Sasaki to further include a locating near the periphery of the assay disc, as taught by Yurino, because Yurino teaches the locating projection allows the assay disc to be fixedly attached to the turntable (Yurino; col. 4, lines 40-44).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yurino both teach a turntable for receiving an assay disc (Yurino; fig. 1, #14, #12, col. 4 lines 22-39).
 With respect to the turntable comprising clamping means to secure the assay disc to the turntable of claim 30 - Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising clamping means to secure the assay disc to the turntable (Yoo; fig. 11A, #17a, [0690]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the turntable of modified Sasaki to further include clamping means to secure the assay disc to the turntable, as taught by Yoo, because Yoo teaches the clamp means allows the assay disc to be stably mounted onto the turntable (Yoo; [0690]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]).
 With respect to wherein a clamping means comprises clamping mechanism to hold the assay disc to the turntable of claim 31 - Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising clamping means comprises clamping mechanism to hold the assay disc to the turntable (Yoo; fig. 11A, #17a, [0690] - Yoo teaches cap 17a clamps to turntable via attractive forces).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the turntable of modified Sasaki to further include clamping means comprises clamping mechanism to hold the assay disc to the turntable, as taught by Yoo, because Yoo teaches the clamp means allows the assay disc to be stably mounted onto the turntable (Yoo; [0690]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]).
 With respect to wherein the emitters are arranged in equidistance surrounding a central hub of the turntable of claim 36 - it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate and arrange the emitter of Sasaki in equidistance surrounding central hub of the turntable since modified Sasaki teaches the emitter and the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 (VI) (B)).
 With respect to a secondary coil assembly of claim 41 - Yoo teaches the analogous art of a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising a primary coil and a secondary coil assembly (Yoo; [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the metal heat block 163 of modified Sasaki with a secondary coil assembly, as taught by Yoo, because Yoo teaches the secondary coil assembly allows power to be supplied by a current induced through electromagnetic induction between the primary coil assembly and the secondary coil assembly.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sasaki and Yoo both teach a turntable for receiving an assay disc (Yoo; fig. 3H, [0441]) comprising a primary coil (Yoo; [0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Kathryn Wright/Primary Examiner, Art Unit 1798